Title: From Alexander Hamilton to The Daily Advertiser, [21 July 1787]
From: Hamilton, Alexander
To: Daily Advertiser



[New York, July 21, 1787]

It is currently reported and believed, that his Excellency Governor CLINTON has, in public company, without reserve, reprobated the appointment of the Convention, and predicted a mischievous issue of that measure. His observations are said to be to this effect:—That the present confederation is, in itself, equal to the purposes of the union: That the appointment of a Convention is calculated to impress the people with an idea of evils which do not exist: That if either nothing should be proposed by the Convention, or if what they should propose should not be agreed to, the one or the other would tend to beget despair in the public mind; and that, in all probability, the result of their deliberations, whatever it might be, would only serve to throw the community into confusion.
Upon this conduct of his Excellency, if he is not misrepresented, the following reflections will naturally occur to every considerate and impartial man:
First. That from the almost universal concurrence of the states in the measure of appointing a Convention, and from the powers given to their Deputies, “to devise and propose such alterations in the Federal Constitution as are necessary to render it adequate to the purposes of government, and to the exigencies of the union,” it appears clearly to be the general sense of America, that the present confederation is not “equal to the purposes of the union,” but requires material alterations.
Secondly. That the concurrence of the legislatures of twelve out of the thirteen states, which compose the union (actuated as they are by a diversity of prejudices and supposed interests) in a measure of so extraordinary a complexion, the direct object of which is the abridgement of their own power, in favor of a general government, is of itself a strong presumptive proof that there exist real evils; and that these evils are of so extensive and cogent a nature, as to have been capable of giving an impulse from one extremity of the United States to the other.
Thirdly. That some of these evils are so obvious, that they do not seem to admit of doubt or equivocation; of this description are,
1. The defective and disproportionate contributions of the several states to the common treasury, and, in consequence of this, the total want of means in the United States to pay their debts, foreign or domestic, or to support those establishments which are necessary to the public tranquillity.
2. The general stagnation of commerce, occasioned no doubt, in a great degree, by the exclusions, and restraints with which foreign nations fetter our trade with them; while they enjoy in our ports unlimited freedom, and while our government is incapable of making those defensive regulations, which would be likely to produce a greater reciprocity of privileges.
3d. The degradation of our national character and consequence, to such an extreme of insignificance, that foreign powers in plain terms, refuse to treat with us, alledging, and alledging truly, that we have no government to ensure the performance of the stipulations on our part.
Fourthly. That these and many other facts and circumstances, prove to a demonstration, that the general government is fundamentally defective; that the very existence of the union is in imminent danger, and that there is great reason to dread, that without some speedy and radical alterations, these states may shortly become thirteen distinct and unconnected communities, exposed, without a common head, to all the hazard of foreign invasion, and intrigue, of hostility with each other, and of internal faction and insurrection.
Fifthly. That at this very instant the union is so far nominal, that it is not only destitute of the necessary powers to administer the common concerns of the nation, but is scarcely able to keep up the appearances of existence; sunk to so low an ebb that it can with difficulty engage the attendance of a sufficient number of members in Congress, even to deliberate upon any matter of importance.
Sixthly. That this state of our affairs called for the collective wisdom of the union to provide an effectual remedy; that there were only two ways of uniting its councils to that end, one through the medium of Congress, and the other through the medium of a body specially appointed for the purpose; that several reasons conspired to render the latter mode preferable. Congress, occupied in the ordinary administration of the government could not give so steady and undivided an attention to the national reform as the crisis demanded: The parties, which will always grow up in an established body, would render them less likely to agree in a proper plan. Any plan they should agree upon, would have greater prejudices to encounter in its progress through the states; for the mind is naturally prone to suspect the aims of men who propose the encrease of a power, of which they themselves have the present possession; and, in several of the states, industrious and wicked pains have been taken by the parties unfriendly to the measures of the union, to discredit and debase the authority and influence of Congress. In addition to these considerations, the states would have it in their power, in a special Convention, to avail themselves of the weight and abilities of men, who could not have been induced to accept an appointment to Congress; and whose aid, in a work of such magnitude, was on many accounts desirable. The late illustrious Commander in Chief stands foremost in this number.
Seventhly. That though it is too justly to be apprehended that local views, state prejudices, and personal interests, will frustrate the hope of any effectual plan from any body of men whatever, appointed by so many separate states, yet the object was worthy of an experiment, and that experiment could not be made with so much advantage in any way, as in that which has been fallen upon for the purpose.
Eighthly. That however justifiable it might be in the governor to oppose the appointment of a convention, if the measure were still under deliberation; and if he sincerely believed it to be a pernicious one, yet the general voice of America having decided in its favor, it is unwarrantable and culpable in any man, in so serious a posture of our national affairs, to endeavour to prepossess the public mind against the hitherto undetermined and unknown measures of a body to whose councils America has, in a great measure, entrusted its future fate, and to whom the people in general look up, under the blessing of heaven, for their political salvation.

Ninthly. That such conduct in a man high in office, argues greater attachment to his own power than to the public good, and furnishes strong reason to suspect a dangerous predetermination to oppose whatever may tend to diminish the former, however it may promote the latter.
If there be any man among us, who acts so unworthy a part, it becomes a free and enlightened people to observe him with a jealous eye, and when he sounds the alarm of danger from another quarter, to examine whether they have not more to apprehend from himself.
